On the Court’s own motion, appeal taken from the Appellate Division order affirming Supreme Court’s order dated September 15, 1995, dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion, insofar as it seeks leave to appeal from the Appellate Division order affirming Supreme Court’s order denying Thomas O’Connell’s motion for renewal and resettlement and granting Mitchell Williams’ motion to quash a subpoena duces tecum, dismissed upon the ground that that order sought to be appealed from does not finally determine the action within the *1072meaning of the Constitution; motion for leave to appeal otherwise denied. z
Judge Wesley taking no part.